COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Fitzpatrick, Judges Elder and Lemons ∗
Argued at Chesapeake, Virginia


MARIO BALLARD, S/K/A
 MARIO MAURICE BALLARD
                                              MEMORANDUM OPINION ∗∗ BY
v.      Record No. 0075-99-1                  JUDGE DONALD W. LEMONS
                                                   MARCH 21, 2000
COMMONWEALTH OF VIRGINIA


              FROM THE CIRCUIT COURT OF THE CITY OF NEWPORT NEWS
                            Robert P. Frank, Judge

                (David B. Olson; Cope, Olson & Yoffy, P.L.C.,
                on brief), for appellant. Appellant
                submitting on brief.

                Michael T. Judge, Assistant Attorney General
                (Mark L. Earley, Attorney General, on brief),
                for appellee.


        On June 3, 1997, petitions were issued by the Juvenile and

Domestic Relations District Court of the City of Newport News

charging appellant with four felonies:        two counts of robbery

and two counts of use of a firearm in the commission of a

robbery.        The felonies were alleged to have occurred on May 3,

1997.        The Commonwealth filed a notice of intent to certify the




        ∗
       Justice Lemons prepared and the Court adopted the opinion
in this case prior to his investiture as a Justice of the
Supreme Court of Virginia.
        ∗∗
       Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
robbery charges and the ancillary firearm charges pursuant to

Code § 16.1-269.1(C).

     On September 24, 1997, the juvenile court, pursuant to Code

§ 16.1-263(E)(2), certified that the location or mailing address

of Ballard's father was not reasonably ascertainable.   The

matter was continued and on October 17, 1997, after posted

service on Ballard's mother, who failed to appear, the juvenile

court found probable cause that Ballard committed the offenses,

that he was 14 years of age or older at the time of the alleged

offenses, that proper notice had been given, and certified the

charges to the grand jury.   Ballard's legal guardian, his aunt

Sarah Aytch, was notified and present during the proceedings.

     On June 3, 1998, the defendant was arraigned, waived his

right to trial by jury and was convicted in the Circuit Court of

the City of Newport New of all four offenses.   Ballard maintains

on appeal that because his father was not served with process in

the juvenile court proceeding, the circuit court lacked

jurisdiction to hear the matter upon transfer from the juvenile

court.

     The Supreme Court of Virginia recently decided the case of

Moore v. Commonwealth, 259 Va. ___, ___ S.E.2d ___ (2000) (No.

990776) and noted,

               [s]ince the defendant committed the
          . . . offenses after July 1, 1996, the
          provisions of Code § 16.1-269.1(E) are
          applicable to the resolution of his case
          . . . . [T]hat section provides in relevant

                               - 2 -
          part: "An indictment in the circuit court
          cures any error or defect in any proceeding
          held in the juvenile court except with
          respect to the juvenile's age." Under the
          plain language of this statute, an
          indictment by a grand jury cures any defect
          or error, except one regarding a juvenile's
          age, which has occurred in any juvenile
          court proceeding.

Id. at ___, ___ S.E.2d at ___.

     Consequently, any defect that may have occurred in

Ballard's transfer proceedings in the juvenile and domestic

relations district court was cured by his indictment in the

circuit court.

     Finding no error, the convictions are affirmed.

                                                          Affirmed.




                                 - 3 -